UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2009 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 000-10065 20-1614256 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 400 Rella Blvd, Suite 160, Montebello, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (845) 533-4225 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As recently disclosed, Advance Nanotech, Inc. (the “Company”) has secured a bridge loan facility. In compliance with the terms of the agreement for that facility, the Company has sought to reduce the size of its Board of Directors to 5 members. Effective September 22, 2009, Peter Gammel and Virgil E. Wenger resigned as directors of the Company.Messr. Gammel was also a member of the Governance Committee.Messr. Wenger was also a member of the Compensation Committee. Messrs.Gammel and Wenger’s resignations are not the result of any disagreement between Messrs.Gammel and Wenger and the Company on any matter relating to the Company’s operations, policies or practices. Effective September 24, 2009, Doug Zorn resigned as director and member of the Audit Committee of the Company. Messr. Zorn’s resignation is not the result of any disagreement between Messr.Zorn and the Company on any matter relating to the Company’s operations, policies or practices. Effective September 25, 2009, Andrew Cosentino resigned as director and non-executive Chairman of the Board of the Company.Messrs. Cosentino’s resignation is not the result of any disagreement between Messr.Cosentino and the Company on any matter relating to the Company’s operations, policies or practices. The Company’s Board of Directors and its Chief Executive Officer, Bret Bader, expressed the Company's gratitude to Messrs. Cosentino, Gammel, Wenger and Zorn for their service to the Company.The resignations were the direct result of the Board of Directors’ decision to reduce the size of its membership from 9 to 5, which it believes will enhance its effectiveness in light of the Company’s business directives. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE NANOTECH, INC. By: /s/ Thomas P. Finn Name:Thomas P. Finn Title:Chief Financial Officer & Secretary
